In this proceeding, the petitioner Town of New Windsor seeks review of a determination and findings of the Council of the City of Newburgh that the acquisition of approximately 55 acres of land adjacent to the city’s reservoir at Washington Lake, owned by Anna Schaffner, was necessary for the expansion and preservation of the reservoir’s watershed. Under the circumstances of this case, the petitioner was not aggrieved by the determination, and accordingly the proceeding must be dismissed (EDPL 207 [A]). In any event, the record indicates that the Council’s decision to acquire the entire parcel was supported by a rational factual basis (see, Matter of Dowling Coll. v Flacke, 78 AD2d 551). Lazer, J. P., Niehoff, Lawrence and Kooper, JJ., concur.